DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/22/2022.  As directed by the amendment, claims 1 and 2 have been amended. Claims 1-6 are pending in the instant application.
Applicant has amended claim 2 to address a minor informality; the objection to the claims is withdrawn.
Applicant has amended the claims to remove new matter introduced by the previous amendment; however, the current amendment introduces different new matter. The rejection of the claims under 35 USC 112(a)/first paragraph is updated below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. [The Examiner notes that the arguments were unconvincing, but even better art (Galel) has been found with the updated search, so it will be applied below in lieu of maintaining the previous rejection for purposes of compact prosecution. It is further noted that Galel could be used to reject at least claim 1 using only two references under 35 USC 103, by modifying it to include a separate nozzle, but this rejection, too, will be omitted at this time for the sake of compact prosecution.]

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner had previously understood the claimed “aperture” to comprise the opening that extends from the proximal end of the nozzle and exits at a right angle from a sidewall of the nozzle, as depicted in instant Fig. 3 (because otherwise the nozzle technically has two apertures, one at the proximal end and one at the sidewall). While (the distal) portion of this aperture can be considered to be “positioned perpendicular” to the conduit as currently claimed, it does not “extend[] completely through the nozzle” because to do so, the aperture would have to go from one side to an opposite side, e.g. proximal end to distal end or one sidewall to the opposite sidewall, not from the proximal side to a sidewall as disclosed. As best understood, for purposes of examination, Applicant is attempting to claim that the aperture extends centrally through the nozzle from the flow path and exits to ambient from a sidewall of the nozzle, but this must be claimed without introducing new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2017/0157349 A1; hereinafter “Gao”) in view of Pagan (US 6,463,927 B1; hereinafter “Pagan”) and Galel et al. (US 5,498,239; hereinafter “Galel”).
Regarding claim 1, Gao discloses an endotracheal tube stylet (bougie 14) (Fig. 12; para [0043]), comprising 
(a) an elongated flexible conduit (Fig. 12; para [0003]) defining an air flow path (para [0035]) having a proximal end (end 36) and a distal end (end 32), 
(b) the distal end of the elongated flexible conduit having an aperture (opening 34) with one opening fluidly connected to the air flow path that is positioned to redirect the flow path in a single direction perpendicular to the air flow path in the elongated flexible conduit; wherein the aperture is positioned perpendicular to the elongated flexible conduit and extends, as best understood, centrally from the flow path and exits to ambient from a sidewall (Fig. 12, where opening 34 [i.e. singular] is shown on the side wall of the bougie and opening to ambient perpendicular to the length of the bougie; paras [0035], [0031] and [0043]), and
c) the proximal end of the elongated flexible conduit fluidly-connectable to a source of pressurized oxygen (para [0015]; where it was well known in the art before the effective filing date of the claimed invention that hospital oxygen is pressurized, in order to allow for delivery thereof).
While Fig. 12 of Gao would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the tip is a distinct component from the conduit of the bougie (because there are multiple delineation lines drawn at the tip), Gao does not explicitly state that the region comprising opening 34 is a nozzle affixed to the distal end of the conduit, such that the aperture extends, as best understood, centrally through the nozzle from the flow path and exits to ambient from a sidewall of the nozzle. However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144.04.V.C, and Pagan teaches that it was known in the art of endotracheal tube stylets before the effective filing date of the claimed invention to provide a nozzle (plug 23) affixed to the distal end of a conduit (tube 20) (Fig. 2). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the entire end of the catheter (including the opening 34) of Gao to be a nozzle affixed to the distal end of the conduit as taught by Pagan, such that the aperture extends, as best understood, centrally through the nozzle from the flow path and exits to ambient from a sidewall of the nozzle in light of the structure of Gao, in order to provide the expected result of ease of manufacturing and/or component sourcing due to the side-aperture-containing portion being a separate piece that can be added onto generic tubing and/or to allow the side-aperture-containing portion to be swapped out if the aperture becomes blocked and/or if a different sized aperture is desired.	
Because the Examiner cannot definitively determine in light of the disclosure of Gao that the opening 34 at the tip of the bougie seen in Fig. 4 of Gao is necessarily absent from the embodiment of Fig. 12, i.e. that the bougie of Gao Fig. 12 inherently has a single/only one opening (although Gao does use the singular term “opening,” which strongly suggests that the opening 34 in Fig. 12 is the only opening in that embodiment), Galel is relied on to teach that it would have been obvious to an artisan before the effective filing date of the claimed invention for the side opening 34 seen in Gao Fig. 12 to be the only opening, i.e. a single/only one opening, i.e. for there to be no second opening at the tip of the bougie as shown in Gao Fig. 4, in order to provide the expected result of allowing the tip of the bougie to be steered by leveraging the force of the perpendicular flow to push the tip of the bougie in the opposite direction of the flow (Galel Figs. 1-3, col. 5, lines 5-45 and col. 6, lines 4-14).
Gao is silent regarding a valve affixed to the proximal end of the elongated flexible conduit and fluidly-connectable to the source of pressurized oxygen. However, Galel demonstrates that it was known in the medical tube art, as well as to solve the problem of steering a medical tube, before the effective filing date of the claimed invention to include a valve (Fig. 16; variable speed pump 74…valves…may be substituted for the variable speed pumps, col. 8, lines 8-36) affixed to the proximal end of an elongated flexible conduit (tubular member 12) (Fig. 16 in view of Figs. 1-3; col. 8, lines 8-19 in view of col. 5, lines 35-45) and fluidly-connectable to a source of steering fluid (fluid reservoir 73). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the bougie of Gao to include a valve affixed to the proximal end of the elongated flexible conduit and fluidly-connectable to a source of pressurized oxygen as taught by Galel, in order to provide the expected result of allowing a controlled flow of oxygen though the bougie for ventilation (Gao, paras [0035] and [0043]) as well as for control of the positioning of tip of the bougie (Galel Figs. 1-3, col. 5, lines 35-45).
Regarding claim 4, Gao in view of Pagan and Galel teaches the stylet of claim 1, but Gao is silent wherein the elongated flexible conduit comprises an elastomeric material that is not gas-permeable. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Galel demonstrates that it was well known in the medical tube art before the effective filing date of the claimed invention for an elongated flexible conduit/stylet (tubular member 12) to comprise an elastomeric material that is not gas-permeable (tubular member will be of an elastic material…silicone rubbers, col. 8, lines 40-48). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for elongated flexible conduit of Gao to comprise an elastomeric material that is not gas-permeable, e.g. silicone rubber, as taught by Galel, in order to utilize a user-friendly, standard (and thus readily available) material to provide the expected result of a usable ventilation stylet.
Regarding claim 5, Gao in view of Pagan and Galel teaches a system comprising the stylet of claim 1 wherein Gao further discloses said stylet telescopically received within an endotracheal tube (intubation tubing 52) (Fig. 12; para [0043]).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Pagan and Galel as applied to claim 1 above, and further in view of Kolobow et al. (US 5,687,714; hereinafter “Kolobow”).
Regarding claims 2 and 3, Gao in view of Pagan and Galel teaches the stylet of claim 1, wherein Gao further suggests wherein the elongated flexible conduit has an inner diameter and an outer diameter (Fig. 12, where bougie 14 is depicted as tubular), but Gao is silent regarding the outer diameter of the elongated flexible conduit being from 3 to 8 mm and the inner diameter of the elongated flexible conduit being from 2 to 7 mm. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and Kolobow demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for an elongated flexible conduit (tubular catheter 14) (Fig. 1; catheter 14…preferably formed of a flexible plastic, col. 2, lines 59-60) within an endotracheal tube (endotracheal tube 12) to have an outer diameter of from 3 to 8 mm and an inner diameter from 2 to 7 mm ([f]or an adult human…catheter 14 of 3.4 mm outside diameter and 2.64 mm inside diameter has been found to be suitable to sustain the desire air flow rates, col. 2, lines 62-65). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the elongated flexible conduit of Gao to have an outer diameter of from 3 to 8 mm and an inner diameter from 2 to 7 mm as taught by Kolobow, in order to provide the expected result of a conduit suitably sized to fit within an endotracheal tube and to deliver sufficient airflow to a patient of a given size, e.g. an adult human (Kolobow, col. 2, lines 62-67).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Pagan and Galel as applied to claim 5 above, and further in view of Linder (US 4,655,214; hereinafter “Linder”).
Regarding claim 6, Gao in view of Pagan and Galel teaches the system of claim 5, but Gao in view of Pagan and Galel is silent regarding wherein the stylet and endotracheal tube are contained in sterile packaging. However, Linder teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a stylet (introducer 11) with associated valve (valve means, such as stopcock 21) (col. 3, lines 35-52) to be telescopically received in an endotracheal tube (endotracheal tube 61), and for the stylet (11) and endotracheal tube (61) to be contained in sterile packaging (envelope 71) (Figs. 1, 2 and 6; col. 4, lines 63-66 and col. 5, lines 19-23). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the system of Gao in view of Pagan and Galel to include wherein the stylet (modified to include an ET-adjacent proximal end valve so that the gas flow can be quickly and easily controlled by the attending when the stylet/ET is being manipulated) and endotracheal tube are contained in sterile packaging as taught by Linder, in order to provide the stylet (with valve) and endotracheal tube as a compact kit that can be easily and hermetically provided to, e.g. an operating theater. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching a stylet with a nozzle as claimed: Chapman (US 402,902).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785